 
Exhibit 10.2
 
LOAN NUMBER
LOAN NAME
ACCT. NUMBER
AGREEMENT DATE
INITIALS
         
CL1004027501
WidePoint Corporation
 
08/26/10
           
NOTE AMOUNT
INDEX (w/Margin)
RATE
MATURITY DATE
LOAN PURPOSE
         
$5,000,000.00
Wall Street Journal Prime plus 0.500%
5.0%
09/30/11
Commercial
         
Creditor Use Only



 
COMMERCIAL LOAN AGREEMENT
Accounts Receivable and/or Inventory Financing

--------------------------------------------------------------------------------


DATE AND PARTIES.  The date of this Commercial Loan Agreement (Agreement) is
August 26, 2010.  The parties and their addresses are as follows:
 
LENDER:
CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, VA  22102
 
BORROWER:
WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, VA 22030
 
ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
ADVANCED RESPONSE CONCEPTS CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 

--------------------------------------------------------------------------------


 
PROTEXX ACQUISTION CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
1. DEFINITIONS.  For the purposes of this Agreement, the following terms have
the following meanings.
 
A. Accounting Terms.  In this Agreement, any accounting terms that are not
specifically defined will have their customary meanings under generally accepted
accounting principles.
 
B. Insiders.  Insiders include those defined as insiders by the United States
Bankruptcy Code, as amended; or to the extent left undefined, include without
limitation any officer, employee, stockholder or member, director, partner, or
any immediate family member of any of the foregoing, or any person or entity
which, directly or indirectly, controls, is controlled by or is under common
control with me.
 
C. Loan.  The Loan refers to this transaction generally, including obligations
and duties arising from the terms of all documents prepared or submitted for
this transaction.
 
D. Loan Documents.  Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.
 
E. Pronouns.  The pronouns "I", "me" and "my" refer to every Borrower signing
this Agreement, individually or together.  "You" and "your" refers to the Loan's
lender.
 
F. Property.  Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.
 
G. Asset-Based Financing Definitions.  For the purposes of this Agreement, the
following terms will have the following meanings.
 
(1) Account Debtors.  Account Debtors are persons who are obligated on the
Accounts Receivable.
 
(2) Account Guarantors.  Account Guarantors are persons who have guarantied
certain Accounts Receivable.
 
(3) Accounts Receivable.  Accounts Receivable will include all of the following.
 
(a) Accounts and Other Rights to Payment.  All rights I have now or in the
future to payments including, but not limited to, payment for goods and other
property sold or leased or for services rendered, whether or not I have earned
such payment by performance.  This includes any rights and interests (including
all guaranties, standby letters of credit, liens and security interests) which I
may have by law or agreement against any Account Debtor.
 
(b) General Intangibles.  All general intangibles including, but not limited to,
tax refunds, applications for patents, patents, copyrights, trademarks, trade
secrets, good will, trade names, customer lists, permits and franchises, and the
right to use my name.
 
(c) Proceeds.  All proceeds from the disposition or collection of Accounts
Receivable.
 
(4) Eligible Accounts Receivable.  Eligible Accounts Receivable include all of
my Accounts Receivable that are and continue to be acceptable to you in all
respects.  Criteria for eligibility may be revised by you at any time.  Eligible
Accounts Receivable exclude all of the following Accounts Receivable: the entire
balance of any Accounts Receivable that has been due and owing for more than 90
days from the invoice dates; all of the remaining Accounts Receivable owed by an
Account Debtor when this Account Debtor is overdue on one account; and those
which you in your sole discretion disqualify as an Eligible Account.
 
(5) Inventory.  Inventory includes all inventory which I hold for ultimate sale
or lease, or which has been or will be supplied under contracts of service, or
which are raw materials, work in process, or materials used or consumed in my
business.
 
(6) Eligible Inventory.  Eligible Inventory includes all of my Inventory that is
and continues to be acceptable to you in all respects.  Criteria for eligibility
may be revised by you at any time.  Eligible Inventory excludes all Inventory
that I do not own or that is subject to a competing claim, lien or encumbrance
or that which you in your sole discretion disqualify as Eligible Inventory.
 
(7) Value of Eligible Inventory.  The Value of Eligible Inventory is the lower
of the Eligible Inventory's cost or fair market value as determined by
consistently applied generally accepted accounting principles under the  and any
additional written valuation guidelines you provide me.
 
(8) Overadvance.  An Overadvance is made when advances exceed the maximum
outstanding Principal balance.
 
2. ADVANCES.  Advances under this Agreement are made according to the following
terms and conditions.
 
A. Asset Based Financing - Revolving Draw.  In accordance with the terms of this
Agreement and other Loan Documents, you will extend to me and I may from time to
time borrow, repay, and reborrow, one or more advances.  The amount of advances
will not exceed the lesser of $5,000,000.00 (Principal) or the Borrowing
Base.  The Borrowing Base is the sum of the following amounts.
 

--------------------------------------------------------------------------------


 
(1) 80 percent of Eligible Accounts Receivable.
 
(2) 0.00 percent of the Value of Eligible Inventory, not to exceed $0.00.
 
As long as I owe any amounts to you under the Loan, I will calculate this
Borrowing Base as of the close of my business day at the end of each month when
line of credit is in use, and within 10 busines days, and I will provide you
with a Borrowing Base Certificate containing an assignment of any Accounts
Receivable and Inventory.  The Borrowing Base Certificate will be in form and
substance acceptable to you, will contain my Borrowing Base calculation and will
be certified and signed by me or my officer.  My calculation of my Borrowing
Base is subject to your confirmation or redetermination.  Your calculation of
the Borrowing Base will be the final determination when your calculation of the
Borrowing Base ratio differs from mine.
 
B. Requests for Advances.  My requests are a warranty that I am in compliance
with all the Loan Documents.  When required by you for a particular method of
advance, my requests for an advance must specify the requested amount and the
date and be accompanied with any agreements, documents, and instruments that you
require for the Loan.  Any payment by you of any check, share draft or other
charge may, at your option, constitute an advance on the Loan to me.  All
advances will be made in United States dollars.  I will indemnify you and hold
you harmless for your reliance on any request for advances that you reasonably
believe to be genuine.  To the extent permitted by law, I will indemnify you and
hold you harmless when the person making any request represents that I
authorized this person to request an advance even when this person is
unauthorized or this person's signature is not genuine.
 
I or anyone I authorize to act on my behalf may request advances by the
following methods.
 
(1) I make a request in person.
 
(2) I make a request by phone.
 
(3) I make a request by mail.
 
(4) I make a request by fax. or otherwise designate in writing circumstances for
which advances will be made.
 
C. Advance Limitations.  In addition to any other Loan conditions, requests for,
and access to, advances are subject to the following limitations.
 
(1) Discretionary Advances.  You will make all Loan advances at your sole
discretion.
 
(2) Advance Amount.  Subject to the terms and conditions contained in this
Agreement, advances will be made in exactly the amount I request.
 
(3) Disbursement of Advances.  On my fulfillment of this Agreement's terms and
conditions, you will disburse the advance in any manner as you and I agree.
 
(4) Credit Limit.  I understand that you will not ordinarily grant a request for
an advance that would cause the unpaid principal of my Loan to be greater than
the Principal limit.  You may, at your option, grant such a request without
obligating yourselves to do so in the future.  I will pay any over advances in
addition to my regularly scheduled payments.  I will repay any over advance by
repaying you in full within 10 days after the overdraft occurs.
 
(5) Records.  Your records will be conclusive evidence as to the amount of
advances, the Loan's unpaid principal balances and the accrued interest.
 
(6) Repayment Of Overadvances.  I will pay any Overadvances in addition to my
regularly scheduled payments.  I will repay any Overadvance by repaying you in
full within one day after the Overadvance occurs, except I may repay an
Overadvance of $100.00 or less within 3 days if the outstanding Principal
balance, including the excess, does not exceed the liquidation value of Accounts
Receivable and Inventory and the Overadvance resulted from you declaring
ineligible previously Eligible Accounts Receivable and Inventory.  Otherwise, I
will repay any Overadvance by making periodic payments to you as you request.
 
D. Conditions.  I will satisfy all of the following conditions before you either
issue any promissory notes or make any advances under this Agreement.  These are
the minimum conditions under which you would consider making an advance, but
satisfaction of these conditions does not commit you to advancing funds under
this Agreement.
 
(1) No Default.  There has not been a default under this Agreement or any other
Loan Documents nor would a default result from making the Loan or any advance.
 
(2) Information.  You have received all documents, information, certifications
and warranties as you may require, all properly executed, if appropriate, on
forms acceptable to you.
 
(3) Inspections.  You have made all inspections that you consider necessary and
are satisfied with this inspection.
 
(4) Conditions and Covenants.  I will have performed and complied with all
conditions required for an advance and all covenants in this Agreement and any
other Loan Documents.
 
(5) Warranties and Representations.  The warranties and representations
contained in this Agreement are true and correct at the time of making the
requested advance.
 

--------------------------------------------------------------------------------


 
(6) Financial Statements.  My most recent financial statements, Inventory or
Accounts Receivable schedules and other financial reports, delivered to you, are
current, complete, true and accurate in all material respects and fairly
represent my financial condition.
 
(7) Bankruptcy Proceedings.  No proceeding under the United States Bankruptcy
Code has been commenced by or against me or any of my affiliates.
 
3. MATURITY DATE.  I agree to fully repay the Loan by September 30, 2011.
 
4. WARRANTIES AND REPRESENTATIONS.  I make to you the following warranties and
representations which will continue as long as this Loan is in effect, except
when this Agreement provides otherwise.
 
A. Power.  I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate.  I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.
 
B. Authority.  The execution, delivery and performance of this Loan and the
obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.
 
C. Name and Place of Business.  Other than previously disclosed in writing to
you I have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name.  Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.
 
D. Hazardous Substances.  Except as I previously disclosed in writing and you
acknowledge in writing, no Hazardous Substance, underground tanks, private dumps
or open wells are currently located at, on, in, under or about the Property.
 
E. Use of Property.  After diligent inquiry, I do not know or have reason to
know that any Hazardous Substance has been discharged, leached or disposed of,
in violation of any Environmental Law, from the property onto, over or into any
other property, or from any other property onto, over or into the property.
 
F. Environmental Laws.  I have no knowledge or reason to believe that there is
any pending or threatened investigation, claim, judgment or order, violation,
lien, or other notice under any Environmental Law that concerns me or the
property.  The property and any activities on the property are in full
compliance with all Environmental Law.
 
G. Loan Purpose.  The purpose of this Loan is working capital line of credit.
 
H. No Other Liens. I own or lease all property that I need to conduct my
business and activities.  I have good and marketable title to all property that
I own or lease.  All of my Property is free and clear of all liens, security
interests, encumbrances and other adverse claims and interests, except those to
you or those you consent to in writing.
 
I. Compliance With Laws.  I am not violating any laws, regulations, rules,
orders, judgments or decrees applicable to me or my property, except for those
which I am challenging in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its challenge should I lose.
 
5. FINANCIAL STATEMENTS.  I will prepare and maintain my financial records using
consistently applied generally accepted accounting principles then in effect.  I
will provide you with financial information in a form that you accept and under
the following terms.
 
A. Certification.  I represent and warrant that any financial statements that I
provide you fairly represents my financial condition for the stated periods, is
current, complete, true and accurate in all material respects, includes all of
my direct or contingent liabilities and there has been no material adverse
change in my financial condition, operations or business since the date the
financial information was prepared.
 
B. Frequency.  Annually, I will provide to you my financial statements, tax
returns, annual internal audit reports or those prepared by independent
accountants as soon as available or at least within 120 days after the close of
each of my fiscal years.  Any annual financial statements that I provide you
will be audited statements.
 
(1) Interim Financial Reports. Each fiscal quarter, I will provide to you my
financial statements, internal audit reports or those prepared by independent
accountants, tax reports, statements of cash flow, budgets and forecasts,
certificates and schedules of Property as soon as available or at least within
45 days after the close of this business period.  Any interim financial
statements that I provide you will be reviewed statements.
 
(2) Inventory Schedule.  Each month (reporting period), I will provide you with
an Inventory schedule within 10 days after the end of this reporting period or
with the frequency and promptness you otherwise request.  The Inventory schedule
will list the cost and wholesale value of all Inventory and all Eligible
Inventory.  The Inventory schedule will also identify whether a bailee has
possession of the Inventory and whether the Inventory is represented by a
warehouse receipt, bill of lading or similar documents or instruments.  The
Inventory schedule will identify the Accounts Receivable, contracts, collections
and property relating to the Inventory.
 

--------------------------------------------------------------------------------


 
(3) Accounts Receivable Schedule.  Each month (reporting period), I will provide
you with an Accounts Receivable schedule within 20 days after the end of this
reporting period or with the frequency and promptness you otherwise request.
 
C. Requested Information.  I will provide you with any other information about
my operations, financial affairs and condition within 30 days after your
request.
 
6. COVENANTS.  Until the Loan and all related debts, liabilities and obligations
are paid and discharged, I will comply with the following terms, unless you
waive compliance in writing.
 
A. Participation.  I consent to you participating or syndicating the Loan and
sharing any information that you decide is necessary about me and the Loan with
the other participants or syndicators.
 
B. Inspection.  Following your written request, I will immediately pay for all
one-time and recurring out-of-pocket costs that are related to the inspection of
my records, business or Property that secures the Loan.  Upon reasonable notice,
I will permit you or your agents to enter any of my premises and any location
where my Property is located during regular business hours to do the following.
 
(1) You may inspect, audit, check, review and obtain copies from my books,
records, journals, orders, receipts, and any correspondence and other business
related data.
 
(2) You may discuss my affairs, finances and business with any one who provides
you with evidence that they are a creditor of mine, the sufficiency of which
will be subject to your sole discretion.
 
(3) You may inspect my Property, audit for the use and disposition of the
Property's proceeds and proceeds of proceeds; or do whatever you decide is
necessary to preserve and protect the Property and your interest in the
Property.
 
After prior notice to me, you may discuss my financial condition and business
operations with my independent accountants, if any, or my chief financial
officer and I may be present during these discussions.  As long as the Loan is
outstanding, I will direct all of my accountants and auditors to permit you to
examine my records in their possession and to make copies of these records.  You
will use your best efforts to maintain the confidentiality of the information
you or your agents obtain, except you may provide your regulator, if any, with
required information about my financial condition, operation and business or
that of my parent, subsidiaries or affiliates.
 
C. Business Requirements.  I will preserve and maintain my present existence and
good standing in the jurisdiction where I am organized and all of my rights,
privileges and franchises.  I will do all that is needed or required to continue
my business or activities as presently conducted, by obtaining licenses, permits
and bonds everywhere I engage in business or activities or own, lease or locate
my property.  I will obtain your prior written consent before I cease my
business or before I engage in any new line of business that is materially
different from my present business.
 
D. Compliance with Laws.  I will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to me or my Property, except for those
which I challenge in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its appeal should I lose.  Laws
include without limitation the Federal Fair Labor Standards Act requirements for
producing goods, the federal Employee Retirement Income Security Act of 1974's
requirements for the establishment, funding and management of qualified deferred
compensation plans for employees, health and safety laws, environmental laws,
tax laws, licensing and permit laws.  On your request, I will provide you with
written evidence that I have fully and timely paid my taxes, assessments and
other governmental charges levied or imposed on me, my income or profits and my
property.  Taxes include without limitation sales taxes, use taxes, personal
property taxes, documentary stamp taxes, recordation taxes, franchise taxes,
income taxes, withholding taxes, FICA taxes and unemployment taxes.  I will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.
 
E. New Organizations.  I will obtain your written consent before organizing,
merging into, or consolidating with an entity; acquiring all or substantially
all the assets of another; materially changing the legal structure, management,
ownership or financial condition; or effecting or entering into a domestication,
conversion or interest exchange.
 
F. Other Liabilities.  I will not incur, assume or permit any debt evidenced by
notes, bonds or similar obligations, except:  debt up to $0.00 in total purchase
money loan or credit extensions; debt up to $0.00 in total non-purchase money
loan or credit extensions; debt in existence on the date of this Agreement and
fully disclosed to you; debt subordinated in payment to you on conditions and
terms acceptable to you; accounts payable incurred in the ordinary course of my
business and paid under customary trade terms or contested in good faith with
reserves satisfactory to you.
 
G. Notice to You.  I will promptly notify you of any material change in my
financial condition, of the occurrence of a default under the terms of this
Agreement or any other Loan Document, or a default by me under any agreement
between me and any third party which materially and adversely affects my
property, operations, financial condition or business.
 

--------------------------------------------------------------------------------


 
H. Dispose of No Assets.  Without your prior written consent or as the Loan
Documents permit, I will not sell, lease, assign, transfer, dispose of or
otherwise distribute all or substantially all of my assets to any person other
than in the ordinary course of business for the assets' depreciated book value
or more.
 
I. Insurance.  I will obtain and maintain insurance with insurers, in amounts
and coverages that are acceptable to you and customary with industry
practice.  This may include without limitation insurance policies for public
liability, fire, hazard and extended risk, workers compensation, and, at your
request, business interruption and/or rent loss insurance.  At your request, I
will deliver to you certified copies of all of these insurance policies, binders
or certificates.  I will obtain and maintain a mortgagee or lender loss payee
endorsement for you when these endorsements are available.  I will immediately
notify you of cancellation or termination of insurance.  I will require all
insurance policies to provide you with at least 10 days prior written notice to
you of cancellation or modification.  I consent to you using or disclosing
information relative to any contract of insurance required by the Loan for the
purpose of replacing this insurance.  I also authorize my insurer and you to
exchange all relevant information related to any contract of insurance required
by any document executed as part of this Loan.
 
J. Property Maintenance.  I will keep all tangible and intangible property that
I consider necessary or useful in my business in good working condition by
making all needed repairs, replacements and improvements and by making all
rental, lease or other payments due on this property.
 
K. Property Loss.  I will immediately notify you, and the insurance company when
appropriate, of any material casualty, loss or depreciation to the Property or
to my other property that affects my business.
 
L. Minimum Tangible Net Worth.  I will maintain at all times a tangible net
worth, determined under consistently applied generally accepted accounting
principles, of $2,000,000.00 or more.  Tangible net worth is the amount that
total assets exceed total liabilities.  For determining tangible net worth,
total assets will exclude all intangible assets, including without limitation
goodwill, patents, trademarks, trade names, copyrights, and franchises, and will
also exclude all Accounts Receivable, owed by my Insiders, that do not provide
for a repayment schedule. To be measured quarterly.
 
M. Minimum Current Ratio.  I will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 1.1:1 or more. To be measured quarterly.
 
N. Additional Taxes.  I will pay all filing and recording costs and fees,
including any recordation, documentary or transfer taxes or stamps, that are
required to be paid with respect to this Loan and any Loan Documents.
 
O. Additional Covenants.  BORROWING BASE (ADVANCES) The sum of the Borrowing
Base defined herein in the section entitled "2.ADVANCES" is amended to include
the following: "(3) 90 percent of those Eligible Accounts Receivable related to
payments due under contracts with the Unites States Government for which the
Borrower is the primary contractor.
 
The ratio of FUNDED DEBT TO EBITDA shall not exceed 3.0:1.0.  Funded Debt
defined as all balances due under short term debt and long term debt.  EBITDA
defined as earnings before interest, taxes, depreciation, amortization and 123R
related expenses. To be measured quarterly.
 
DEBT COVERAGE RATIO. During the term of this agreement, Borrower will maintain a
ratio of EBITDA to current maturities of long term debt plus interest of 1.20:1
or more. To be measured quarterly on a rolling four quarter basis.
 
7. DEFAULT.  I will be in default if any of the following occur:
 
A. Payments.  I fail to make a payment in full when due.
 
B. Insolvency or Bankruptcy.  The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations I have with you.
 
C. Business Termination.  I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.
 
D. Failure to Perform.  I fail to perform any condition or to keep any promise
or covenant of this Agreement.
 
E. Other Documents.  A default occurs under the terms of any other Loan
Document.
 
F. Other Agreements.  I am in default on any other debt or agreement I have with
you.
 

--------------------------------------------------------------------------------


 
G. Misrepresentation.  I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.
 
H. Judgment.  I fail to satisfy or appeal any judgment against me.
 
I. Forfeiture.  The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.
 
J. Name Change.  I change my name or assume an additional name without notifying
you before making such a change.
 
K. Property Transfer.  I transfer all or a substantial part of my money or
property.
 
L. Property Value.  You determine in good faith that the value of the Property
has declined or is impaired.
 
M. Material Change.  Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.
 
N. Insecurity.  You determine in good faith that a material adverse change has
occurred in Borrower's financial condition from the conditions set forth in
Borrower's most recent financial statement before the date of this Agreement or
that the prospect for payment or performance of the Loan is impaired for any
reason.
 
8. REMEDIES.  After I default, you may at your option do any one or more of the
following.
 
A. Acceleration.  You may make all or any part of the amount owing by the terms
of the Loan immediately due.  If I am a debtor in a bankruptcy petition or in an
application filed under section 5(a)(3) of the Securities Investor Protection
Act, the Loan is automatically accelerated and immediately due and payable
without notice or demand upon filing of the petition or application.
 
B. Sources.  You may use any and all remedies you have under state or federal
law or in any Loan Document.
 
C. Insurance Benefits.  You may make a claim for any and all insurance benefits
or refunds that may be available on my default.
 
D. Payments Made On My Behalf.  Amounts advanced on my behalf will be
immediately due and may be added to the balance owing under the terms of the
Loan, and accrue interest at the highest post-maturity interest rate.
 
E. Termination.  You may terminate my rights to obtain advances or other
extensions of credit by any of the methods provided in this Agreement.
 
F. Set-Off.  You may use the right of set-off.  This means you may set-off any
amount due and payable under the terms of the Loan against any right I have to
receive money from you.
 
My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation.  "Any amount due and payable under the terms of the
Loan" means the total amount to which you are entitled to demand payment under
the terms of the Loan at the time you set-off.
 
Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Loan, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.
 
Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity.  It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.
 
You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts.  I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.
 
G. Waiver.  Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy.  You do
not waive a default if you choose not to use a remedy.  By electing not to use
any remedy, you do not waive your right to later consider the event a default
and to use any remedies if the default continues or occurs again.
 
9. COLLECTION EXPENSES AND ATTORNEYS' FEES.  On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Agreement or any other Loan
Document.  Expenses include (unless prohibited by law) reasonable attorneys'
fees, court costs, and other legal expenses.  These expenses are due and payable
immediately.  If not paid immediately, these expenses will bear interest from
the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Loan.  All fees and expenses will be secured
by the Property I have granted to you, if any.  In addition, to the extent
permitted by the United States Bankruptcy Code, I agree to pay the reasonable
attorneys' fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
 

--------------------------------------------------------------------------------


 
10. APPLICABLE LAW.  This Agreement is governed by the laws of Virginia, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.  In the event of a dispute, the exclusive forum,
venue and place of jurisdiction will be in Virginia, unless otherwise required
by law.
 
11. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.  My obligation to pay the
Loan is independent of the obligation of any other person who has also agreed to
pay it.  You may sue me alone, or anyone else who is obligated on the Loan, or
any number of us together, to collect the Loan.  Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan.  You may assign all or part of your rights
or duties under this Agreement or the Loan Documents without my consent.  If you
assign this Agreement, all of my covenants, agreements, representations and
warranties contained in this Agreement or the Loan Documents will benefit your
successors and assigns.  I may not assign this Agreement or any of my rights
under it without your prior written consent.  The duties of the Loan will bind
my successors and assigns.
 
12. AMENDMENT, INTEGRATION AND SEVERABILITY.  This Agreement may not be amended
or modified by oral agreement.  No amendment or modification of this Agreement
is effective unless made in writing and executed by you and me.  This Agreement
and the other Loan Documents are the complete and final expression of the
understanding between you and me.  If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
 
13. INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.
 
14. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.  Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing.  Notice to one
Borrower will be deemed to be notice to all Borrowers.  I will inform you in
writing of any change in my name, address or other application information.  I
will provide you any financial statement or information you request.  All
financial statements and information I give you will be correct and complete.  I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property.  Time is of the
essence.
 
15. SIGNATURES.  By signing under seal, I agree to the terms contained in this
Agreement.  I also acknowledge receipt of a copy of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

BORROWER:                         WidePoint Corporation                        
              By
/s/ James T. McCubbin
(Seal)
 
 
     
James T. McCubbin, Vice President
   
 
     
 
   
 
                  Widepoint IL, Inc.                                       By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      WP NBIL, Inc.                            
          By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Chesapeake Government Technologies, Inc.  
                                    By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Operational Research Consultants, Inc.    
                                  By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      iSYS, LLC                                
      By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Advanced Response Concepts Corporation    
                                  By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Protexx Acquistion Corporation            
                          By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
       

 

--------------------------------------------------------------------------------

